—In an action for divorce, the plaintiff husband appeals from a judgment of the Supreme Court, Kings County, dated June 17, 1974, which inter alla dismissed the complaint, awarded defendant alimony and directed plaintiff to pay defendant the further sum of $200 a week toward the expenses of maintaining the marital residence. Judgment modified, on the law, by adding, in the third decretal paragraph thereof, immediately following the words "tenants by the entirety”, the following: "except that, as of March 1, 1975, the $200 per week award for the expenses of maintaining the marital residence shall be reduced by $225 per month, representing the conceded fair rental value of the presently vacant professional apartment”. As so modified, judgment affirmed, without costs, and with leave to either party, for good cause, to apply at Special Term to modify either said amount of $225 per month or the date of inception of the reduction of the award by that amount. Although it was proper to require plaintiff to pay the expenses of maintaining the real property owned by the parties as tenants by the entirety, defendant has the duty of mitigating the cost of such maintenance by renting the professional office space, which her expert testified had a fair monthly rental value of $225. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.